EXECUTIVE EMPLOYMENT AGREEMENT

THIS AGREEMENT, dated as of February 26, 2007, is between Inhibitex, Inc., a
Delaware corporation (the “Company”), and Sam Michini (the “Executive”).

WHEREAS, the Company and the Executive are parties to an Executive Employment
Agreement dated as of December 7, 2005 (the “Prior Agreement”) and wish to amend
and restate such agreement to modify certain provisions thereof.

WHEREAS, the Company desires to assure itself of the Executive’s continued
employment in an executive capacity and to compensate him for such employment;
and

WHEREAS, the Executive is willing to continue to be employed by the Company upon
the terms and subject to the conditions contained in this Agreement.

NOW THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the adequacy and receipt
of which are hereby acknowledged, the parties agree as follows:

Section 1. Position, Duties and Responsibilities.

(a) During the Term (as defined in Section 2), the Executive shall serve as the
Vice President, Sales & Marketing of the Company consistent with the by-laws of
the Company, and shall be responsible for the duties identified in the attached
Appendix I, such other duties as are attendant to such offices and such other
managerial duties and responsibilities with the Company, its affiliates,
subsidiaries or divisions consistent with such position as may be assigned by
the Board of Directors of the Company (the “Board”). The Executive shall devote
his full energies, interest, abilities and productive time to the business and
affairs of the Company and to promoting its best interests. The Executive
acknowledges and agrees that although his duties shall be performed from the
Company’s offices in the Atlanta, Georgia metropolitan area or at such other
places as shall be necessary according to the needs, business and opportunities
of the Company, the performance by the Executive of his duties hereunder may
require substantial travel from time to time by the Executive. The Executive
further agrees that, during the Term, the Company shall be the Executive’s sole
employer.

(b) Executive understands that the provisions of any employee handbooks,
personnel manuals and any and all other written statements of or regarding
personnel policies, practices or procedures that are or may be issued by the
Company (the “Company Policies”) do not and shall not constitute a contract of
employment and do not and shall not create any vested rights; and that any such
provisions may be changed, revised, modified, suspended, canceled, or eliminated
by the Company at any time, in its sole discretion, with or without notice.

(c) Executive shall comply with all applicable Company Policies, which may be in
effect from time to time during the Term. Copies of all such Company Policies
may be examined in the Human Resource Department for the Company. If a provision
in any policy conflicts with this Agreement, the terms of this Agreement shall
prevail.

(d) For up to a one (1) year period following any termination of the Executive’s
employment, upon the request of the Company, the Executive shall reasonably
cooperate with the Company in all matters relating to the winding up of pending
work on behalf of the Company and the orderly transfer of work to other
employees of the Company. The Executive shall also cooperate in the defense of
any action brought by any third party against the Company that relates in any
way to the Executive’s acts or omissions while employed by the Company. The
Company shall reimburse the Executive for his reasonable out-of-pocket costs
incurred in connection with such cooperation.

Section 2. Term of Employment.

The initial term (the “Initial Term”) of this Agreement commenced on December 7,
2005 and continued through December 6, 2006 (the “Initial Expiration Date”). On
each anniversary of the Initial Expiration Date, this Agreement will be renewed
automatically for an additional one (1) year period (the “Extended Term”)
(without any action by either party) on the last day of the Initial Term and on
each anniversary thereof, unless the Executive’s employment under this Agreement
is earlier terminated in accordance with Section 4. Executive may elect not to
renew his or her employment under this Agreement for any reason upon sixty
(60) days written notice. For purposes of this Agreement, “Term” means the
Initial Term and, as extended, the Extended Term.

Section 3. Compensation; Benefits; Expenses.

(a) Base Salary. For all services rendered by the Executive hereunder during the
Term, the Company shall pay the Executive an annual salary equal to Two Hundred
Thirty-Six Thousand Nine Hundred dollars ($236,900), less standard deductions
and withholdings, payable in equal installments at the times and pursuant to the
procedures regularly established for the payment of salaries generally to
employees, and as they may be amended by the Company during the Term. The
Executive’s salary will be reviewed from time to time by the Board, a committee
of the Board, or otherwise in accordance with the Company’s established
procedures for adjusting salaries, and be subject to increases (but not
decrease, except pursuant to an across-the-board salary reduction as described
in Section 4(a)(iv)(B)) pursuant to such procedures.

(b) Incentive Compensation. The Executive shall be eligible to participate in
such bonus and incentive (including stock option and other equity-based)
compensation plans of the Company, if any, in which other executives of the
Company are generally eligible to participate, as the Board or a Committee
thereof shall determine from time to time in its sole discretion, subject to and
in accordance with the terms and provisions of such plans. Subject to the terms
and conditions of such bonus and incentive compensation plans, the Executive
shall be eligible for annual cash incentive compensation of up to 30% of the
then annual gross salary.

(c) Benefits. The Company shall provide the Executive with the right to
participate in and to receive benefits from the group life, group disability and
medical plans and all similar benefits made generally available to similarly
situated executives of the Company. The amount and extent of benefits to which
the Executive is entitled shall be governed by the specific benefit plan or
plans, as such may be amended from time to time.

(d) Stock Options. The Executive has heretofore been granted employee stock
options under the Amended and Restated 2004 Inhibitex, Inc. Stock Incentive Plan
to purchase shares of the Company’s common stock, par value $0.001 per share, on
the terms set forth in a the related stock option agreement(s) entered into by
the Executive and the Company. The Executive may be entitled to future equity
grants, from time to time, as determined by the Compensation Committee of the
Board.

(e) Reimbursement of Expenses. It is contemplated that in connection with the
Executive’s Employment hereunder, he will incur business, entertainment and
travel expenses. The Company agrees to promptly reimburse the Executive in full
for all reasonable out-of-pocket business, entertainment and other related
expenses (including all reasonable expenses of travel and living expenses while
away from home on business or at the request of, and in service of, the Company)
incurred or expended by him incident to the performance of his duties hereunder,
provided that the Executive properly account for such expenses in accordance
with the policies and procedures established by the Board and applicable to the
executives of the Company.

(f) Vacation; Personal Days. During the Term, the Executive shall be entitled to
no less than four (4) weeks vacation with pay during each calendar year of his
employment hereunder provided that the vacation days taken do not materially
interfere with the operations of the Company. Such vacation may be taken, in the
Executive’s discretion, at such time or times as are not inconsistent with the
reasonable business needs of the Company. The Executive shall also be entitled
to all paid holidays and personal days given by the Company to its executives.
Vacation, holiday and personal days shall additionally be subject to applicable
Company Policies.

Section 4. Termination.

(a) The Executive’s employment under this Agreement may be terminated under the
following circumstances:

(i) Death. The Executive’s employment shall immediately terminate upon his
death.

(ii) Disability. In the event the Executive shall be unable to render the
services or perform his duties hereunder by reason of “Disability,” as such term
is defined in the Company’s Long-Term Disability Plan, as the same shall be
amended from time to time; the Company shall have the right to terminate this
Agreement immediately upon notice to the Executive.

(iii) Termination of Employment by the Company for Cause. The Company may
terminate the employment of the Executive immediately for Cause (as hereinafter
defined). The term “Cause,” as used herein, shall mean (1) the Executive’s
willful misconduct, gross negligence, dishonesty or fraud in the performance of
his duties hereunder, (2) the material breach of this Agreement by the Executive
after notice of such breach and a reasonable opportunity to cure, (3) the
Executive’s willful refusal or failure to perform his duties hereunder or under
any lawful directive of the Board or his superior officer, as the case may be,
which is consistent with his title and position after notice of such failure and
a reasonable opportunity to cure, or (4) the conviction, plea of guilty or nolo
contendere of the Executive in respect of any felony or other crime involving
moral turpitude, dishonesty, theft or unethical business conduct.

(iv) Termination of Employment by Executive for Good Reason. The Executive may
resign and terminate his employment hereunder for Good Reason (as defined below)
by providing a written notice thereof within sixty (60) days from the occurrence
of the event that the Executive is deeming constitutes Good Reason. For purposes
of this Agreement, “Good Reason” shall mean there has occurred, without the
express written consent of the Executive:

(A) the assignment to the Executive of any duties materially inconsistent with
his status as a senior executive officer of the Company or a substantial
diminution in the nature or status of his responsibilities;

(B) a reduction by the Company in the Executive’s Base Salary as in effect on
the date hereof or as the same may be increased from time to time except for
across-the-board salary reductions similarly affecting all executives of the
Company;

(C) (1) the relocation of the Company’s principal executive offices to a
location outside the Atlanta, Georgia metropolitan area or (2) the Company’s
requiring the Executive to perform substantially all of his duties at a location
other than the Company’s principal executive offices; provided that required
travel on the Company’s business to an extent substantially consistent with the
Executive’s responsibilities shall not constitute “Good Reason”;

(D) the failure by the Company to continue in effect, without any material
adverse change, any compensation plan in which the Executive was participating
or the failure by the Company to continue the Executive’s participation therein,
unless an equitable arrangement (embodied in an ongoing substitute or
alternative plan) has been made with respect to such plan or participation;

(E) the failure by the Company to continue to provide the Executive with
benefits substantially similar to those enjoyed by the Executive under the
Company’s employee stock ownership, life insurance, medical,
health-and-accident, or disability plans in which the Executive was
participating, the taking of any action by the Company which would directly or
indirectly materially reduce any of such benefits or deprive the Executive of
any other material fringe benefits enjoyed by the Executive, or the failure by
the Company to provide the Executive with the number of paid vacation days to
which the Executive is entitled on the basis of years of service with the
Company in accordance with the Company’s normal vacation policy, except for
across-the-board changes in such benefits similarly affecting all executives of
the Company; or

(F) the failure of the Company to obtain a satisfactory agreement from any
successor to assume and agree to perform this Agreement, as contemplated in
Section 16 hereof.

(v) Terminations other than for Cause, Good Reason, Disability or upon Death. In
addition to the foregoing, either party may terminate this Agreement at any
time, by providing thirty (30) days prior written notice of his or its desire to
terminate.

(b) Notice of Termination. Any termination of the Executive’s employment by the
Company or by the Executive (other than a termination pursuant to
Section 4(a)(i) above) shall be communicated by written notice of termination to
the other party.

(c) Date of Termination. “Date of Termination” shall mean (i) if the Executive’s
employment is terminated by his death, the date of his death or (ii) in all
other circumstances, the date specified in the notice of termination.

Section 5. Compensation Upon Termination.

(a) Compensation Upon Termination Due to Death. In the event of the death of the
Executive during the Term, the Executive’s designated beneficiary, or, in the
absence of such designation, the estate or other legal representative of the
Executive (collectively, the “Estate”) shall be paid, within thirty (30) days of
the Executive’s death, an amount equal to the sum of the Executive’s unpaid
salary and any earned but unpaid bonuses through the Date of Termination. The
Estate shall be entitled to other death benefits in accordance with the terms of
the Company’s benefit programs and plans.

(b) Compensation Upon Termination Due to Disability. If the Executive’s
employment hereunder is terminated due to Disability, the Executive shall be
entitled to receive (if entitled thereto) disability compensation and benefits
in accordance with the Company’s benefit programs and plans. In addition,
Executive shall be entitled to received unpaid salary and any earned but unpaid
bonuses through the Date of Termination, as soon as practicable following
termination of employment, but in no event more than two and one half months
after the year in which his termination occurs.

(c) Compensation Upon Termination for Cause. If the Executive’s employment is
terminated by the Company for Cause, the Company shall pay the Executive his
salary through the Date of Termination as soon as practicable following
termination of employment, but in no event more than two and one half months
after the year in which his termination occurs, and the Company shall have no
further obligations to the Executive under this Agreement.

(d) Compensation Upon Termination Due to a Change in Control (other than for
Cause, Disability or upon Death).

(i) If the Executive’s employment is terminated by the Executive for Good Reason
or by the Company within one (1) year after the consummation of a Change in
Control (as hereafter defined) (or in contemplation of a Change of Control that
is reasonably likely to occur) for any reason other than pursuant to
Section 4(a)(i), 4(a)(ii) or 4(a)(iii) hereof, the Company, within sixty
(60) days of the Date of Termination, shall pay to the Executive (or in the
event of the Executive’s death, the Executive’s estate) a lump-sum cash amount
equal to the sum of (x) the Executive’s unpaid salary through the Date of
Termination; plus (y) any bonus compensation earned and unpaid through the Date
of Termination; provided, however, that any bonus compensation conditioned upon
the satisfaction of performance goals shall not be paid unless such performance
goals have been satisfied; plus (z) the product of (A) a fraction the numerator
of which is the number of months in the Change in Control Severance Period (as
hereafter defined) and the denominator of which is 12 and (B) the sum of
(1) Executive’s annual base salary as then in effect and (2) the bonus or
incentive compensation paid to the Executive in respect of the most recent
fiscal year prior to the year in which the Change in Control occurs. In
addition, Executive shall receive a lump sum payment equal to the present value
of the premium payments that would be made by the Company if Executive were to
continue to be covered under the Company’s group health, life and disability
insurance for the Change in Control Severance Period, which amount shall be
determined by the Company in its sole discretion. The “Change in Control
Severance Period” shall be eighteen (18) months, commencing on the Date of
Termination. In no event shall any amount payable under this Section 5(d)(i) be
paid later than two and one half months after the year in which Executive’s
termination occurs; provided however, that in the event that any payment made
pursuant to this Section 5(d)(i) is deemed to constitute a “deferral of
compensation” under Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), notwithstanding any other provisions herein, Executive
shall not receive payment of any of the lump sum amounts described in this
Section 5(d)(i) until the earlier of (A) six months following Executive’s
“separation from service” with the Company (as such phrase is defined in
Section 409A of the Code) or (B) Executive’s death.

(ii) Notwithstanding any other provision herein to the contrary, in the event
that the Executive becomes entitled to any payments under Section 5(d)(i)
(“Termination Payments”) and any portion of such Termination Payments, when
combined with any other payments or benefits provided to the Executive
(including, without limiting the generality of the foregoing, by reason of any
stock options), in the absence of this Section 5(d)(ii), would be subject to the
tax (the “Excise Tax”) imposed by Section 4999 of the Code, then (subject to
Section 5(d)(iii) hereof) the amount payable to the Executive under
Section 5(d)(i) shall be reduced such that none of the amounts payable to the
Executive under Section 5(d)(i) and any other payments or benefits received or
to be received by the Executive in connection with a Change in Control or the
termination of the Executive’s employment (whether pursuant to the terms of this
Agreement or any other plan, arrangement or agreement with the Company, any
person whose actions result in a Change in Control or any person having such a
relationship with the Company or such person as to require attribution of stock
ownership between the parties under Section 318(a) of the Code) shall be treated
as “parachute payments” within the meaning of Section 280G(b)(2) of the Code.
For purposes of applying the foregoing sentence, if in the opinion of tax
counsel selected by the Company’s independent auditors prior to the Change in
Control and reasonably acceptable to the Executive, such payments or benefits
(in whole or in part) represent reasonable compensation for services actually
rendered within the meaning of Section 280G(b)(4) of the Code, then such amounts
shall be excluded from any such calculation. Furthermore, in determining the
maximum amount of the payments to the Executive which would not constitute a
parachute payment within the meaning of Sections 280G(b)(1) and (4), the value
of any non-cash benefits or any deferred payment or benefit shall be determined
by the Company’s independent auditors in accordance with the principles of
Sections 280G(d)(3) and (4) of the Code or any applicable proposed or final
Treasury Regulations promulgated under the Code.

(iii) If the net after-tax amount of the Termination Payments which would be
payable to the Executive in the absence of the reduction described in
Section 5(d)(ii) above exceeds the net after-tax amount of the Termination
Payments which would be payable to the Executive if the reduction described in
Section 5(d)(ii) above were applicable, then the reduction to the Executive’s
Termination Payments described in Section 5(d)(ii) above shall not be
applicable. For purposes of computing such net after-tax amounts, the
Termination Payments shall be treated as subject to Federal income tax and any
state and local income taxes (based upon the residence of the Executive at the
time the first amount of Termination Payments is to be paid hereunder) at the
highest marginal rate of income tax imposed upon individuals (but without
assuming any reduction in Federal income taxes that could be obtained from the
deduction of any such state or local taxes if paid in such year), shall be
subject only to the Medicare portion of the F.I.C.A tax and, in calculating the
net after-tax amount of the Termination Payments which would otherwise be
payable to the Executive if the reduction described in Section 5(d)(ii) above
were not applicable, any applicable Excise Tax, and all such taxes shall be
computed based upon the tax rates in effect for the calendar year in which the
first amount of Termination Payments are to be paid hereunder. The determination
of the net after-tax amounts will be made by the Company’s independent auditors
prior to the Change in Control, whose determination will be binding on both the
Executive and the Company.

For purposes of this Agreement, a “Change in Control” of the Company shall mean
(A) the consummation of a merger or consolidation of the Company in which the
stockholders of the Company immediately prior to such merger or consolidation
would not, immediately after the merger or consolidation, beneficially own (as
such term is defined in Rule 13d-3 under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)), directly or indirectly, shares representing in
the aggregate 45% or more of the combined voting power of the securities of the
corporation issuing cash or securities in the merger or consolidation (or of its
ultimate parent corporation, if any); (B) the stockholders of the Company
approve a plan of complete liquidation or dissolution of the Company, or there
is consummated an agreement for the sale or disposition by the Company of all or
substantially all of the Company’s assets, other than a sale or disposition by
the Company of all or substantially all of the Company’s assets to an entity, at
least 45% of the combined voting power of the voting securities of which are
owned by persons in substantially the same proportion as their ownership of the
Company immediately prior to such sale; (C) during any period of two
(2) consecutive years, individuals who at the beginning of such period
constitute the Board, including for this purpose any new director whose election
or nomination for election by the Company’s stockholders was approved by a vote
of at least two-thirds of the directors then still in office who were directors
at the beginning of the period or whose election or nomination for election was
previously so approved but excluding for this purposes any such new director
whose initial assumption of office occurs as a result of either an actual or
threatened election contest (as such terms are used in Rule 14a-11 of
Regulation 14A under the Exchange Act) or other actual or threatened
solicitation of proxies or consents by or on behalf of an individual,
corporation, partnership, group, association or other entity or Person (as such
term is used in Sections 13(d) and 14(d) of the Exchange Act) other than the
Board, cease for any reason to constitute a majority thereof; or (D) such other
similar transaction not specifically identified above, which in the sole
discretion of the Board of Directors (or committee thereof) effectively
constitutes a change in control of the Company.

(e) Compensation Upon All Other Terminations. If the Company terminates this
Agreement for any reason other than pursuant to Section 4(a)(i), 4(a)(ii),
4(a)(iii) or Section 5(d) or if Executive terminates his employment for Good
Reason, then the Company shall pay Executive a lump sum equal to the sum of
(w) Executive’s unpaid salary through the Date of Termination; plus (x) any
bonus compensation earned and unpaid through the Date of Termination; provided,
however, that any bonus compensation conditioned upon the satisfaction of
performance goals shall not be paid unless such performance goals are actually
satisfied; plus (y) the Executive’s salary for the Severance Period if such
salary would have continued to be paid during the Severance Period, as
determined by the Company in its sole discretion; plus (z) the product of (1) a
fraction the numerator of which is the number of months in the Severance Period
and the denominator of which is 12 and (2) the bonus or incentive compensation
paid to the Executive in respect of the most recent fiscal year prior to the
year in which the Date of Termination occurs. In addition, Executive shall
receive a lump sum payment equal to the present value of the premium payments
that would be made by the Company if Executive were to continue to be covered
under the Company’s group health, life and disability insurance for the
Severance Period, which amount shall be determined by the Company in its sole
discretion. If Executive voluntarily terminates this Agreement other than for
Good Reason, then the Company shall pay Executive his salary and any earned but
unpaid bonuses through the Date of Termination in a lump sum, and the Company
shall have no further obligations to the Executive under this Agreement. The
“Severance Period” shall be twelve (12) months, commencing on the Date of
Termination. All amounts payable under this Section 5(e) for any other reason
shall be paid no later than two and one half months after the year in which
Executive’s termination occurs; provided however, that in the event that any
payment made pursuant to this Section 5(e) is deemed to constitute a “deferral
of compensation” under Section 409A of the Code, notwithstanding any other
provisions herein, Executive shall not receive payment of any of the lump sum
amounts described in this Section 5(e) until the earlier of (A) six months
following Executive’s “separation from service” with the Company (as such phrase
is defined in Section 409A of the Code) or (B) Executive’s death.

(f) Notwithstanding anything else contained herein, the obligation of the
Company to make any severance payments to the Executive hereunder shall be
conditioned upon the execution and delivery by the Executive of a release from
liability in favor of the Company substantially in the form attached hereto as
Appendix II.

Section 6. Confidentiality.

(a) Each Item, Trade Secret and piece of Confidential Information (in each case,
as defined below) that has come or comes into Executive’s possession by reason
of his employment hereunder are the property of the Company and shall not be
used by Executive in any way except in the course of his employment by, and for
the benefit of the Company. Executive will not remove any Items from premises
owned or leased by the Company except as his duties shall require, and upon
termination of his employment, all Items (including any copies or excerpts
thereof) will be turned over to Executive’s supervisor at the Company.

(b) Executive will preserve as confidential all Confidential Information that
has been or may be obtained by him. Executive will not, without written
authority from the Company, use for his own benefit or purposes, or disclose to
others, either during his employment or for two (2) years thereafter, any
Confidential Information or any copy or notes made from any Item embodying
Confidential Information except as required by his employment with the Company
or to the extent disclosure is or may be required by a statute, by a court of
law, by any governmental agency having supervisory authority over the business
of the Company or by any administrative or legislative body (including a
committee thereof) with jurisdiction to order him to divulge, disclose or make
accessible such information, provided, however, that the Executive shall give
the Company notice of any such request or demand for such information upon his
receipt of same and the Executive shall reasonably cooperate with the Company in
any application the Company may make seeking a protective order barring
disclosure by the Executive. Executive understands that his obligations with
respect to Confidential Information shall continue for two years after
termination of his employment with the Company. These restrictions concerning
use and disclosure of Confidential Information shall not apply to information
which is or becomes publicly known by lawful means, or comes into Executive’s
possession from sources not under an obligation of confidentiality to the
Company.

(c) Executive agrees to hold in confidence all Trade Secrets of the Company that
came into his knowledge during or in connection with his employment by the
Company and shall not disclose, publish or make use of at any time after the
date hereof such Trade Secrets without the prior written consent of the Company
for as long as the information remains a Trade Secret.

(d) Executive understands that any entrusting of Confidential Information or
Trade Secrets to him by the Company is done in reliance on a confidential
relationship arising out of his employment with the Company. Executive further
understands that Confidential Information or Trade Secrets that he may acquire
or to which he may have access, especially with regard to research and
development projects and findings, formulae, designs, formulation, processes,
the identity of suppliers, customers and patients, methods of manufacture, and
cost and pricing data is of great value to the Company.

(e) Executive agrees that following termination of his employment with the
Company Executive will, if at all possible before answering but in any event as
soon thereafter as practicable, make every effort to contact the Company’s
General Counsel if Executive is served with a subpoena or other legal process
asking for a deposition, testimony or other statement, or other potential
evidence to be used in connection with any lawsuit to which the Company is a
party or involving Executive’s employment with the Company or any Confidential
Information or Trade Secret of the Company.

(f) For purposes of this Agreement: (i) “Confidential Information” means
information relating to the present or planned business of the Company which has
not been released publicly by authorized representatives of the Company.
Executive understands that Confidential Information may include, for example,
discoveries, inventions, know-how and products, customer, patient, supplier and
competitor information, sales, pricing, cost, and financial data, research,
development, marketing and sales programs and strategies, manufacturing,
marketing and service techniques, processes and practices, and regulatory
strategies. Executive understands further that Confidential Information also
includes all information received by the Company under an obligation of
confidentially to a third party; (ii) “Items” include documents, reports,
drawings, photographs, designs, specifications, formulae, plans, samples,
research or development information, prototypes, tools, equipment, proposals,
marketing or sales plans, customer information, customer lists, patient lists,
patient information, regulatory files, financial data, costs, pricing
information, supplier information, written, printed or graphic matter, or other
information and materials that concern the Company’s business that come into
Executive’s possession or about which Executive has knowledge by reason of his
employment; and (iii) “Trade Secrets” include all information, including a
formula pattern, process, compilation, program, device, method, or technique
that (A) derives independent economic value, actual or potential, from not being
generally known to, and not being readily ascertainable by proper means by other
persons who can obtain economic value from its disclosure or use, (B) is the
subject of efforts that are reasonable under the circumstances to maintain its
secrecy; and (C) otherwise satisfies the requirements of the Georgia Trade
Secrets Act.

Section 7. Proprietary Information.

(a) All Inventions (as defined below) related to the present or planned business
of the Company, which have been or are conceived or reduced to practice by
Executive, either alone or with others, during the period of his employment or
during a period of one (1) year after termination of such employment, whether or
not done during his regular working hours, are the sole property of the Company.
The provisions of this paragraph shall not apply to an invention for which no
equipment, supplies, facilities or confidential or trade secret information of
the Company was used and which was developed entirely on Executive’s own time,
unless (a) the invention relates to (i) the business of the Company, or (ii) the
Executive’s actual or demonstrably anticipated research or development for the
Company, or (b) the invention results from any work performed by Executive for
the Company.

(b) Executive will disclose promptly and in writing to the Company, through his
supervisor, all Inventions which are covered by this agreement, and Executive
agrees to assign to the Company or its nominee all his right, title, and
interest in and to such Inventions. Executive agrees not to disclose any of
these Inventions to others, without the express consent of the Company.
Executive will, at any time during or after his employment, on request of the
Company, execute specific assignments in favor of the Company or its nominee of
his interest in and to any of the Inventions covered by this agreement, as well
as execute all papers, render all assistance, and perform all lawful acts which
the Company considers necessary or advisable for the preparation, filing,
prosecution, issuance, procurement, maintenance or enforcement of patent
applications and patents of the United States and foreign countries for these
Inventions, and for the transfer of any interest Executive may have. Executive
will execute any and all papers and documents required to vest title in the
Company or its nominee in the above Inventions, patent applications, patents,
and interests. Executive understands that if he is not employed by the Company
at the time he is requested to execute any document under this Section 7(b),
Executive shall receive fifty dollars ($50.00) for the execution of each
document, and one hundred fifty dollars ($150.00) per day of each day or portion
thereof spent at the request of the Company in the performance of acts pursuant
to this Section 7(b), plus reimbursement for any out-of-pocket expenses incurred
by Executive at the Company’s request in such performance. Executive further
understands that the absence of a request by the Company for information, or for
the making of an oath, or for the execution of any document, shall in no way be
construed to constitute a waiver of the Company’s rights under this agreement.
Should the Company be unable to secure the Executive’s signature on any document
necessary to apply for, prosecute, obtain, or enforce any patent, copyright, or
other right or protection relating to any Invention, whether due to the
Executive’s mental or physical incapacity or any other cause, the Executive
hereby irrevocably designates and appoints the Company and each of its duly
authorized officers and agents as the Executive’s agent and attorney in fact, to
act for and in the Executive’s behalf and stead and to execute and file any such
document, and to do all other lawfully permitted acts to further the
prosecution, issuance, and enforcement of patents, copyrights, or other rights
or protections with the same force and effect as if executed and delivered by
the Executive.

(c) Executive has disclosed to the Company all continuing obligations which he
has with respect to the assignment of Inventions to any previous employers, and
Executive claims no previous unpatented Inventions as his own, except for those
which have been reduced to practice and which are shown on a schedule, if any,
attached to this agreement. Executive understands that the Company does not seek
any confidential or trade secret information which Executive may have acquired
from a previous employer, and Executive will not disclose to or utilize any such
information on behalf of the Company.

(d) All writings and other works which may be copyrighted (including computer
programs) which are related to the present or planned business of the Company
and are prepared by Executive during his employment by the Company shall be, to
the extent permitted by law, works made for hire, and the authorship and
copyright of the work shall be in the Company’s name. To the extent that such
writings and works are not works for hire, Executive agrees to the wavier of
“moral rights” in such writings and works, and to assign to the Company all
Executive’s right, title and interest in and to such writings and works,
including copyright.

(e) Executive will permit the Company and its agents to use and distribute any
pictorial images which are taken of him during his employment by the Company as
often as desired for any lawful purpose. Executive waives all rights of prior
inspection or approval and release the Company and its agents from any and all
claims or demands which Executive may have on account of the lawful use of
publication of such pictorial images.

(f) For purposes of this Agreement, “Invention” shall mean all ideas, potential
marketing and sales relationships, inventions, experiments, copyrightable
expression, research, plans for products or services, marketing plans, reports,
strategies, processes, computer software (including, without limitation, source
code), computer programs, original works of authorship, characters, know-how,
trade secrets, information, data, developments, discoveries, improvements,
modifications, technology, algorithms, database schema, designs, and drawings,
whether or not subject to patent or copyright protection, made, conceived,
expressed, developed, or actually or constructively reduced to practice by the
Executive solely or jointly with others prior to or during the Term, which refer
to, are suggested by, or result from any work which (i) the Executive has
performed prior to the Term of this Agreement, (ii) the Executive may perform
during his employment, or (iii) from any information obtained from the Company
or any affiliate of the Company, and shall not be limited to the meaning of
“Invention” under the United States patent laws.

Section 8. Agreement Not to Compete.

(a) While employed by the Company and for a period equal to the greater of
(x) one (1) year and (y) the severance period (or the deemed severance period
set forth in clause z(A) of the first sentence of Section 5(d)(i) in the event
of a termination of employment upon a Change of Control) thereafter, the
Executive shall not, directly or indirectly, anywhere in the United States:

(i) render services which are substantially similar to the services performed by
Executive for the Company during the last year of the Term of this Agreement to
any person, corporation, partnership or other entity which competes with the
Company (or any subsidiary) in the business of developing or manufacturing
antibody-based immunotherapeutic products to prevent or treat infections caused
by staphylococcal, enterococcal or fungal organisms;

Executive agrees that this covenant is especially appropriate because, if he
worked for a competitor in the field described above, he would be required to
assess and make business decisions by relying on his knowledge of the Company’s
Confidential Information and Trade Secrets; thus, he would inevitably provide
competitors with the Company’s Confidential Information and Trade Secrets. The
Company’s Confidential Information and Trade Secrets are not generally known by
others in the industry, and they would provide an unfair advantage for
competitors. Further, the Company recognizes that there are some companies who
provide many products and services, some of which may be competitive and some
which may not be. Accordingly, this covenant only prohibits Executive from
performing the same or substantially the same services for that section,
division, group, subsidiary, affiliate or operating unit of a competitor that
actually develops or manufactures antibody-based immunotherapeutic products to
prevent or treat infections caused by staphylococcal, enterococcal or fungal
organisms;

(ii) solicit for employment of any person who was employed by the Company (or
any subsidiary) during the Executive’s employment with the Company and with whom
the Executive had contact during the last year of his employment with the
Company; or

(iii) call on or solicit, directly or indirectly for the purpose of providing
immunotherapeutic products (and related services) to prevent or treat infections
caused by staphylococcal, enterococcal or fungal organisms, any person or entity
known by the Executive to be a customer of the Company (or of any subsidiary),
or with which the Company (or any subsidiary) was in negotiations to become a
customer of the Company (or such subsidiary), as the case may be, during the
Executive’s employment with the Company, and with whom the Executive had direct
contact. For purpose of this section, “contact” means interaction between the
Executive and the client within the last year of Executive’s employment to
further the business relationship or perform services for the client, and
interaction between the Executive and prospective client within the last year of
Executive’s employment to develop a business relationship.

(b) If any of the restrictions contained in this Section 8 shall be deemed by
any court of competent jurisdiction to be unenforceable by reason of the extent,
duration or geographical scope thereof, or otherwise, then the parties agree
that such court shall modify such restriction, only to the extent necessary to
render it enforceable and, in its reduced form, such restriction shall then be
enforced, and in its reduced form this Section 8 shall be enforceable in the
manner contemplated hereby.

(c) The Executive and the Company agree to revise the specific description of
the Company’s line of business set forth in Section 8(a) as appropriate to
reflect any material change in the Company’s business due to an in-licensing,
merger, acquisition or similar strategic transaction.

Section 9. Company Resources.

Executive may not use any of the Company’s (or any affiliate’s) equipment for
personal purposes without written permission from the Company. The Executive may
not give access to the Company’s (or any affiliate’s) offices or files to any
person not in the employ of the Company without written permission of the
Company.

Section 10. Injunctive Relief.

Executive understands and agrees that the Company will suffer irreparable harm
in the event that the Executive breaches any of the Executive’s obligations
under Sections 6, 7, 8 or 9 hereof and that monetary damages will be inadequate
to compensate the Company for such breach. Accordingly, the Executive agrees
that, in the event of a breach or threatened breach by the Executive of any of
the provisions of Sections 6, 7, 8 or 9 hereof, the Company shall be entitled to
appropriate injunctive relief, in addition to any other in addition to any other
rights, remedies or damages available to the Company at law or in equity.

Section 11. Severability.

In the event any of the provisions of this Agreement shall be held by a court or
other tribunal of competent jurisdiction to be unenforceable, the other
provisions of this Agreement shall remain in full force and effect.

Section 12. Survival.

Sections 1(d) and 4 through 16 shall survive the termination of this Agreement
for any reason.

Section 13. Representations, Warranties, and Covenants.

Executive represents, warrants, and covenants that the Executive’s performance
of all the terms of this Agreement and any services to be rendered as an
employee of the Company do not and will not breach any fiduciary or other duty
or any covenant, agreement or understanding (including, without limitation, any
agreement relating to any proprietary information, knowledge or data acquired by
the Executive in confidence, trust or otherwise prior to the Executive’s
employment by the Company) to which the Executive is a party or by the terms of
which the Executive may be bound. The Executive further covenants and agrees not
to enter into any agreement or understanding, either written or oral, in
conflict with the provisions of this Agreement.

Section 14. Accounting for Profits; Indemnification.

Executive covenants and agrees that, if the Executive shall violate any of the
Executive’s covenants or agreements contained in Sections 6, 7, 8 or 9 hereof,
the Company shall be entitled to an accounting and repayment of all profits,
compensation, royalties, commissions, remunerations or benefits which the
Executive directly or indirectly shall have realized or may realize relating to,
growing out of or in connection with any such violation; such remedy shall be in
addition to and not in limitation of any injunctive relief or other rights or
remedies to which the Company is or may be entitled at law or in equity or
otherwise under this Agreement. The Executive hereby agrees to defend, indemnify
and hold harmless the Company against and in respect of: (a) any and all losses
and damages resulting from, relating or incident to, or arising out of any
misrepresentation or breach by the Executive of any of the Executive’s
representations, warranties, covenants or agreements made or contained in this
Agreement; and (b) any and all actions, suits, proceedings, claims, demands,
judgments, costs and expenses (including reasonable attorneys’ fees) incident to
the foregoing.

Section 15. General.

This Agreement supersedes and replaces any existing agreement between the
Executive and the Company relating generally to the same subject matter
(including, without limitation, the Prior Agreement), and may be modified only
in a writing signed by the parties hereto. Failure to enforce any provision of
the Agreement shall not constitute a waiver of any term herein. The Executive
agrees that he will not assign, transfer, or otherwise dispose of, whether
voluntarily or involuntarily, or by operation of law, any rights or obligations
under this Agreement. Any purported assignment, transfer, or disposition shall
be null and void. Nothing in this Agreement shall prevent the consolidation of
the Company with, or its merger into, any other corporation, or the sale by the
Company of all or substantially all of its properties or assets, or the
assignment by the Company of this Agreement and the performance of its
obligations hereunder. Subject to the foregoing, this Agreement shall be binding
upon and shall inure to the benefit of the parties and their respective heirs,
legal representatives, successors, and permitted assigns, and shall not benefit
any person or entity other than those enumerated above. The use of any gender
herein shall be applicable to all genders.

Section 16. Executive Acknowledgment.

Executive acknowledges (a) that he has consulted with or has had the opportunity
to consult with independent counsel of his own choice concerning this Agreement
and has been advised to do so by the Company, and (b) that he has read and
understands the Agreement, is fully aware of its legal effect, and has entered
into it freely based on his own judgment.

[Signatures appear on the following page.]

1

AGREED TO BY:

INHIBITEX, INC.

     
     
Sam Michini
       
Russell H. Plumb
President and CEO

2

Appendix I

Job Description

The Vice President, Sales & Marketing will be responsible for:



  •   Provide the commercial leadership skills necessary to ensure a successful
l market entry for Veronate®



  •   Participate actively as a member of the Executive Committee responsible
for contributing to the overall strategic direction of the company.



  •   Design a strategic marketing and sales plan to successfully launch
Veronate® and Aurexis® and achieve revenue and profit growth goals.



  •   Provide leadership to attract and develop a world-class marketing, sales
and product development and delivery organization.



  •   Maximize market awareness of Inhibitex and its products through the
education of key medical specialists and academic institutions.



  •   Ensure effective competitive information gathering, analysis and
interpretation to influence business outcomes.



  •   Lead commercial analysis for the development and management of the product
pipeline.



  •   Develop and implement a successful reimbursement strategy.



  •   And any other responsibilities assigned by the CEO.         Inhibitex,
Inc.         By:       Russell H. Plumb

     

Date:      Sam Michini

3